UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :        19Cr859 (DLC)
 UNITED STATES OF AMERICA,               :
                                         :            ORDER
                -v-                      :
                                         :
 MICHAEL CAMPANA,                        :
                                         :
                      Defendant.         :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     By Order of March 15, 2020, the parties were requested to

confer as to whether the defendant’s sentencing scheduled for

March 20 should proceed in light of the COVID-19 outbreak.    On

March 18, the defendant filed a letter informing the Court that

he wished to proceed with the March 20 sentencing.

     The Court takes notice that the World Health Organization

has described COVID-19 as a pandemic and that New York City has

declared a state of emergency. 1   The Court also takes notice that

New York State has continued to impose new measures to enforce




1 World Health Organization, WHO Director-General’s Opening
Remarks at the Mission Briefing on COVID-19 (Mar. 12, 2020),
https://www.who.int/dg/speeches/detail/who-director-general-s-
opening-remarks-at-the-mission-briefing-on-covid-19---12-march-
2020; City of New York, Office of the Mayor, Mayor de Blasio
Issues State of Emergency (Mar. 13, 2020), https://www1.nyc.gov/
office-of-the-mayor/news/138-20/mayor-de-blasio-issues-state-
emergency.
social distancing in the interest of public health. 2

Accordingly, it is hereby

     ORDERED that the defendant shall confer with his counsel as

to whether he wishes to proceed with the sentencing scheduled

for March 20 at 2:30 pm by videoconference.    If the defendant

wishes to waive his constitutional right to an in-person

sentencing, he must do so knowingly and voluntarily, as set

forth in United States v. Salim, 690 F.3d 115, 122-124 (2d Cir.

2012).

     IT IS FURTHER ORDERED that counsel for the defendant shall

inform the Court by March 20 at 9:00 am as to whether he wishes

to proceed by videoconference.

     IT IS FURTHER ORDERED that if the defendant does not wish

to proceed by videoconference, the March 20 sentencing is

adjourned until May 8, 2020 at 2:30 pm.


Dated:    New York, New York
          March 19, 2020


                                 ____________________________
                                         DENISE COTE
                                 United States District Judge




2 New York State, Novel Coronavirus, What You Need to Know (Mar.
19, 2020), https://coronavirus.health.ny.gov/home.


                                   2
